           Case 1:18-vv-01525-UNJ Document 35 Filed 12/27/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1525V
                                      (not to be published)


    ANNE M. ALEXANDER, personal
    representative of the ESTATE OF                          Chief Special Master Corcoran
    MARILYN OSBORNE ROCK,
                                                             Filed: November 15, 2019
                        Petitioner,
    v.                                                       Special Processing Unit               (SPU);
                                                             Attorney’s Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                      DECISION ON ATTORNEY’S FEES AND COSTS1

       On October 2, 2018, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that Marilyn Osborne Rock suffered Guillain-Barre Syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine administered on October 10, 2016.
Petition at 1. On October 17, 2019, a decision was issued awarding compensation to
Petitioner based on the parties’ stipulation. (ECF No. 24.)

1
  I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), Petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01525-UNJ Document 35 Filed 12/27/19 Page 2 of 2



       Petitioner has now filed a motion for attorney’s fees and costs, dated November 2,
2019, (ECF No. 29), requesting a total award of $11,126.92 (representing $8,805.90 in
fees and $2,321.02 in costs). In accordance with General Order #9, Petitioner’s counsel
represents that Petitioner incurred no out-of-pocket expenses. (Id. at 2). Respondent
reacted to the motion on November 8, 2019 indicating that he is satisfied that the statutory
requirements for an award of attorney’s fees and costs are met in this case and defers to
the Court’s discretion to determine the amount to be awarded. (ECF No. 30). On
November 8, 2019, by email correspondence, Petitioner’s counsel notified the staff
attorney managing this case that Petitioner did not intend to file a reply. Counsel for
Respondent was copied on all correspondence.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $11,126.92 (representing $8,805.90 in attorney’s fees and $2,321.02 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s
counsel, Bridget Candace McCullough, Esq. In the absence of a timely-filed motion for
review (see Appendix B to the Rules of the Court), the Clerk shall enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
